Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 17, 2014

                                    No. 04-13-00892-CV

                                      Dora GULLEY,
                                         Appellant

                                              v.

                                 STATE FARM LLOYDS,
                                       Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008-CI-03371
                      Honorable Solomon Casseb, III, Judge Presiding


                                       ORDER
         Appellant's motion for extension of time to file brief is hereby GRANTED. Appellant's
brief is due on or before May 19, 2014.



                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court